 

Exhibit 10.44

[HERBALIFE LETTERHEAD]

Mr. Michael O. Johnson

Chairman and Chief Executive Officer

Herbalife International of America, Inc.

1800 Century Park East

Los Angeles, CA  90067

Re: Executive Transition

Dear Michael:

This letter will confirm our discussion with respect to you, as of June 1, 2017,
ceasing to serve as Chief Executive Officer of the Herbalife Ltd. (“Parent”) and
Herbalife International of America, Inc. (the “Company”), but remaining as
Executive Chairman of the Company and Parent. By signing below, you are
acknowledging your consent to your new title and role and agreeing that the
change in your title and role (and public disclosure thereof) in connection with
this executive transition will not be considered “Good Reason” for purposes of
your employment agreement with the Company and Parent dated as of March 27, 2008
(the “Employment Agreement”).  You will continue to serve as the Chairman and
Chief Executive Officer of the Company and Parent through May 31, 2017.  

By signing below, you and the Company and Parent agree that the Employment
Agreement shall remain in effect until June 1, 2017, but that effective as of
June 1, 2017, the Employment Agreement will be terminated and of no further
force or effect, including, without limitation, those provisions in the
Employment Agreement that explicitly provide for continued effectiveness beyond
termination of the Employment Agreement.  This letter agreement will supercede
the Employment Agreement as of June 1, 2017.  For the avoidance of doubt, from
and after June 1, 2017, your employment with the Company and Parent shall be on
an at-will basis and you will no longer be entitled to any severance
compensation regardless of the circumstances of any termination of your
employment on or after that date.

By signing below, you and the Company agree to the following, effective June 1,
2017:

 

1.

Title. Effective as of June 1, 2017 (the “Transition Date”), you shall no longer
be the Chief Executive Officer of the Company and Parent; however, you will
remain as the Executive Chairman of the Company and Parent, with all of the
authority, duties and responsibilities commensurate with such position as
assigned by the Board from time to time.

 

2.

Base Salary. Effective as of the Transition Date, the Base Salary shall be
$25,000 per bi-weekly pay period (six hundred fifty thousand dollars ($650,000)
on an annualized basis), paid in accordance with the Company’s normal payroll
practices less applicable taxes and withholdings.

 

--------------------------------------------------------------------------------

 

 

3.

Annual Bonus. Effective as of the Transition Date, your annual target bonus
opportunity will equal 80% of the Base Salary and will otherwise be subject to
the terms and conditions of the Company’s annual incentive plan.  For the 2017
fiscal year, the bonus criteria set for the year shall apply and you shall be
entitled to an annual target bonus opportunity that reflects (i) your current
role and bonus level with the Company and Parent for the portion of 2017 prior
to the Transition Date and (ii) your modified role and bonus level for the
portion of 2017 that occurs on and after the Transition Date, as reflected in
this letter.  In the event that your employment is involuntarily terminated
following the Transition Date, you will be entitled to receive a pro-rated
annual bonus for the year of termination based on actual results for the full
year and the number of days you were employed during such year.

 

4.

Long-Term Incentives.

 

a.

Future Grants. You shall remain eligible to participate in the Parent’s
long-term incentive plans after the Transition Date, and the size, form, timing
and terms of grants shall be determined by the independent members of the Board
of Directors of Parents or the Compensation Committee thereof.

 

b.

Outstanding Grants. All outstanding grants shall continue to vest as provided in
the award agreements.  In addition, to the extent definitions in your
outstanding grants refer to the Employment Agreement, solely for purposes of
your currently-outstanding awards, those definitions shall continue to control
(as modified to take into account your new position) after the Transition Date.

 

5.

Medical Benefits.  You will be entitled to participate in the Company’s health
and welfare plans made available generally to employees of the Company from time
to time after the Transition Date for so long as you remain eligible in
accordance with the terms and condition thereof.  Such participation will in all
events be subject to the terms and conditions of the applicable plans as in
effect from time to time.  If, prior to you and your current spouse both
reaching 65, you cease to be eligible to participate in the Company’s medical
benefit plays, you  and your current spouse will be entitled to continue
participation in such plans through COBRA until age 65 and the Company will pay
your and your current spouse’s premiums for such continued coverage for you and
your current spouse and your covered family members, which amounts shall be
reported as taxable income to you.

 

6.

Excise Taxes.  From and after the Transition Date, you shall no longer be
entitled to any excise tax gross-up or other tax gross-up in connection with
amounts that are or may become payable to you.

2

--------------------------------------------------------------------------------

 

 

7.

Indemnification.  From and after the Transition Date, the indemnification
provisions in the Employment Agreement shall continue to apply with respect to
acts and events occurring before June 1, 2017.

 

8.

Covenants.  You and the Company agree that from and after June 1, 2017, you
shall be bound by the covenants set forth in Appendix A hereto.

 

9.

Governing Law. This letter agreement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of California
without regard to the conflicts of law principles thereof.  

 

10.

Entire Agreement. The terms of this letter agreement are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and this letter agreement supersedes (and may not be contradicted by,
modified or supplemented by) any prior or contemporaneous agreement, written or
oral, with respect thereto.  The parties further intend that this letter
agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this letter
agreement.

 

11.

Severability of Provisions. In the event that any provision of this letter
agreement should ever be adjudicated by a court of competent jurisdiction to be
unenforceable, then such provision shall be deemed reformed to the maximum
extent permitted by applicable law, and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of any other
provision of this letter agreement.

[signature page follows]

3

--------------------------------------------------------------------------------

 

You and the Company agree that none of the above provisions shall modify your
status as an at-will employee of the Company and that from and after June 1,
2017, you and the Company may terminate your employment at any time for any
reason without payment of severance pay or any additional consideration;
provided that the Company agrees to give you 60 days’ notice of termination of
employment after June 1, 2017. If you agree that the foregoing sets forth our
full understanding regarding the executive transition described herein, please
evidence your agreement and acceptance by counter-signing two copies of this
letter where indicated below, returning one executed copy to me.

 

HERBALIFE INTERNATIONAL OF AMERICA, INC.

 

 

 

By:

 

/s/ Mark J. Friedman

Name:

 

Mark J. Friedman

Title:

 

General Counsel, Corporate Secretary

 

AGREED AND ACCEPTED:

 

/s/ Michael O. Johnson

Michael O. Johnson

Date: November 1, 2016

 

4

--------------------------------------------------------------------------------

 

Appendix A

Executive Covenants

Confidential and Proprietary Information

You and the Company agree and acknowledge that during the course of your
employment, you will be given and will have access to and be exposed to trade
secrets and confidential information in written, oral, electronic and other
forms regarding the Company and its affiliates (which includes but is not
limited to all of its business units, divisions and affiliates) and their
business, equipment, products and employees, including, without limitation: the
identities of the Company’s and its affiliates’ distributors and customers and
potential distributors and customers (hereinafter referred to collectively as
“Distributors”), including, without limitation, the identity of Distributors
that you cultivate or maintain while providing services at the Company or any of
its affiliates using the Company’s or any of its affiliates’ products, name and
infrastructure, and the identities of contact persons with respect to those
Distributors; the particular preferences, likes, dislikes and needs of those
Distributors and contact persons with respect to product types, pricing, sales
calls, timing, sales terms, rental terms, lease terms, service plans, and other
marketing terms and techniques; the Company’s and its affiliates’ business
methods, practices, strategies, forecasts, pricing, and marketing techniques;
the identities of the Company’s and its affiliates’ licensors, vendors and other
suppliers and the identities of the Company’s and its affiliates’ contact
persons at such licensors, vendors and other suppliers; the identities of the
Company’s and its affiliates’ key sales representatives and personnel and other
employees; advertising and sales materials; research, computer software and
related materials; and other facts and financial and other business information
concerning or relating to the Company or any of its affiliates and their
business, operations, financial condition, results of operations and
prospects.  You expressly agree to use such trade secrets and confidential
information only for purposes of carrying out your duties for the Company and
its affiliates as you deems appropriate in your good faith judgment, and not for
any other purpose, including, without limitation, not in any way or for any
purpose that could reasonably be foreseen to be detrimental to the Company or
any of its affiliates; provided, you shall be permitted to disclose such trade
secrets and confidential information to third parties in the course of
performing your duties for the Company and its affiliates as you deems
appropriate in your good faith judgment.  You shall not at any time, either
during the course of your employment hereunder or after the termination of such
employment, use for himself or others, directly or indirectly, any such trade
secrets or confidential information, and, except as required by law or as
permitted hereunder, you shall not disclose such trade secrets or confidential
information, directly or indirectly, to any other person or entity.  Trade
secret and confidential information hereunder shall not include any information
which (i) is already in or subsequently enters the public domain, other than as
a result of any unauthorized direct or indirect disclosure by you, (ii) becomes
available to you on a non-confidential basis from a source other than the
Company or any of its affiliates, provided that you have no knowledge that such
source is subject to a confidentiality agreement or other obligation of secrecy
or confidentiality (whether pursuant to a contract, legal or fiduciary
obligation or duty or otherwise) to the Company or any of its affiliates or any
other person or entity or (iii) is approved for release by the board of
directors of the Company or any of its affiliates or which the board of
directors of the Company or any of its affiliates makes available or authorizes
you to make available to third parties without an obligation of
confidentiality.  Nothing in this Agreement prohibits you from reporting
possible violations of federal law or regulation to any governmental agency or
governmental entity, or making other disclosures that are protected under
federal law or regulation; provided, that, in

5

--------------------------------------------------------------------------------

 

each case such communications and disclosures are consistent with applicable
law.  Notwithstanding the foregoing, under no circumstance are you authorized to
disclose any information covered by the Company’s attorney-client privilege or
attorney work product or the Company’s trade secrets without prior written
consent of the Company’s General Counsel.  

All physical property and all notes, memoranda, files, records, writings,
documents and other materials of any and every nature, written or electronic,
which you shall prepare or receive in the course of your employment with the
Company and which relate to or are useful in any manner to the business now or
hereafter conducted by the Company or any of its affiliates are and shall remain
the sole and exclusive property of the Company and its affiliates, as
applicable.  You shall not remove from the Company’s premises any such physical
property, the original or any reproduction of any such materials nor the
information contained therein except for the purposes of carrying out your
duties to the Company or any of its affiliates and all such property (except for
any items of personal property not owned by the Company or any of its
affiliates), materials and information in your possession or under your custody
or control upon the termination of your employment (other than such materials
received by you solely in your capacity as a shareholder) or at any other time
upon request by the Company shall be immediately turned over to the Company and
its affiliates, as applicable.

All inventions, improvements, trade secrets, reports, manuals, computer
programs, tapes and other ideas and materials developed or invented by you
during the period of your employment, either solely or in collaboration with
others, which relate to the actual or anticipated business or research of the
Company or any of its affiliates which result from or are suggested by any work
you may do for the Company or any of its affiliates or which result from use of
the Company’s or any of its affiliates’ premises or property (collectively, the
“Developments”) shall be the sole and exclusive property of the Company and its
affiliates, as applicable.  You assign and transfer to the Company your entire
right and interest in any such Development, and you shall execute and deliver
any and all documents and shall do and perform any and all other acts and things
necessary or desirable in connection therewith that the Company or any of its
affiliates may reasonably request, it being agreed that the preparation of any
such documents shall be at the Company’s expense.  Nothing in this paragraph
applies to an invention which qualifies fully under the provisions of California
Labor Code Section 2870.

Following the termination of your employment, you will reasonably cooperate with
the Company (at the Company’s expense, if you reasonably incur any out-of-pocket
costs with respect thereto, including, but not limited to, lost salary or the
value of vacation benefits used in connection therewith), and the Company will
reasonably cooperate with you (as determined by the Board in its sole
discretion), in any defense of any legal, administrative or other action in
which the Company or any of its affiliates or any of their distributors or other
business relations are a party or are otherwise involved, so long as any such
matter was related to your duties and activities conducted on behalf of the
Company or its Subsidiaries.

The provisions of this Appendix A shall survive any termination of your
employment with the Company.

Non-Solicitation

You acknowledge that in the course of your employment for the Company you will
become familiar with the Company’s and its affiliates’ trade secrets and other
confidential

6

--------------------------------------------------------------------------------

 

information concerning the Company and its affiliates.  Accordingly, you agree
that, during your employment (the “Nonsolicitation Period”), you will not, other
than in connection with the good faith performance of your duties to the
Company, directly or indirectly through another entity (i) induce or attempt to
induce any employee or Distributor of the Company or any of its affiliates to
leave the employment of, or cease to maintain its distributor relationship with,
the Company or such affiliate, or in any way interfere with the relationship
between the Company or any such affiliate and any employee or Distributor
thereof, (ii) hire any person who was an employee of the Company or any of its
affiliates at any time during the Nonsolicitation Period unless such person’s
employment was terminated by the Company or such affiliate or enter into a
distributor relationship with any person or entity who was a Distributor of the
Company or any of its affiliates at any time during the Nonsolicitation Period,
(iii) induce or attempt to induce any Distributor, supplier, licensor, licensee
or other business relation of the Company or any of its affiliates to cease
doing business with the Company or such affiliate, or in any way interfere with
the relationship between such Distributor, supplier, licensor, licensee or
business relation and the Company or any of its affiliates or (iv) use any trade
secrets or other confidential information of the Company or any of its
affiliates to directly or indirectly participate in any means or manner in any
business which is a direct competitor of the Company.  In addition, during the
Nonsolicitation Period, you will not, in any capacity, other than in connection
with the good faith performance of your duties to the Company, either directly
or indirectly, induce, encourage, or assist any other individual or entity
directly or indirectly, to: (A) solicit or encourage any customer of the Company
to terminate or diminish its relationship with the Company; (B) seek to persuade
any customer (or any individual or entity who was a customer of the Company
within the 12 months prior to the date such solicitation or encouragement
commences or occurs, as the case may be) or prospective customer of the Company
to conduct with anyone else any business or activity that such customer or
prospective customer conducts or could conduct with the Company; or (C) attempt
to divert, divert, or otherwise usurp any actual or potential business
opportunity or transaction that you learned about during your employment with
the Company.  For purposes of this paragraph, “in any capacity” includes, but is
not limited to, as an employee, independent contractor, volunteer, or owner.

Injunctive Relief

You and the Company (a) intend that the provisions of this Appendix A be and
become valid and enforceable, (b) acknowledge and agree that the provisions of
this Appendix A are reasonable and necessary to protect the legitimate interests
of the business of the Company and its affiliates and (c) agree that any
violation of this Appendix A might result in irreparable injury to the Company
and its affiliates, the exact amount of which would be difficult to ascertain
and the remedies at law for which may not be reasonable or adequate compensation
to the Company and its affiliates for such a violation.  Accordingly, you agree
that if you violates or threatens to violate the provisions of this Appendix A,
in addition to any other remedy which may be available at law or in equity, the
Company shall be entitled to seek specific performance and injunctive relief,
and without the necessity of proving actual damages.  If, at the time of
enforcement of this Appendix A, a court holds that the restrictions stated
therein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area.

Company Policies

While employed by the Company and/or serving as a member of the Board, you agree
to be bound by and comply with the terms of all Company policies applicable

7

--------------------------------------------------------------------------------

 

generally to employees and/or executive officers and/or directors of the Company
and to compensation and benefits paid or made available to employees and/or
executive officers of the Company.  Without limiting the generality of the
forgoing, you agree that you are bound by and will comply with the terms of any
clawback or compensation recovery adopted by the Board and applicable by its
terms to executive officers of the Company generally.

8